    Case: 1:19-cv-01741 Document #: 11 Filed: 03/19/19 Page 1 of 3 PageID #:124



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


 CHASE HAMANO, Individually and on                Case No. 1:19-cv-01741
 behalf of all others similarly situated,
                                                  CLASS ACTION
                Plaintiff,
                                                  Honorable Jorge L. Alonso
        v.

 ACTIVISION BLIZZARD, INC., ROBERT
 A. KOTICK, SPENCER NEUMANN, and
 COLLISTER JOHNSON,

                Defendants.


MOTION OF THE R N CROFT FINANCIAL GROUP FOR APPOINTMENT AS LEAD
        PLAINTIFF AND APPROVAL OF SELECTION OF COUNSEL

       Movants Robert Landry and R N Croft Financial Group, Inc. (collectively, “R N Croft

Financial Group” or “Movant”), by and through its counsel, respectfully move this Court, pursuant
to Section 21D(a)(3)(B) of the Securities and Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

§78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”), for an Order (attached hereto): (1) appointing movant as Lead Plaintiff on behalf of all

persons that purchased or otherwise acquired Activision Blizzard, Inc. (“Activision Blizzard” or

the “Company”) securities during the Class Period (defined in this Action as August 2, 2018 and
January 10, 2019, inclusive); (2) approving movant’s selection of counsel as Lead Counsel and

Liaison Counsel; and (3) granting such other and further relief as the Court may deem just and

proper. In support of this Motion, Movant submits a Memorandum of Law, the Declaration of

Mark Levine and exhibits attached thereto, the pleadings, and other filings herein and such other

written or oral arguments as may be presented to the Court.
       This motion is made on the grounds that Movant is the most adequate plaintiff, as defined

by the PSLRA, based on its collective losses of approximately $806,000 suffered as a result of
Defendants’ wrongful conduct as alleged in the above-captioned Action. Further, Movant satisfies
    Case: 1:19-cv-01741 Document #: 11 Filed: 03/19/19 Page 2 of 3 PageID #:125



the relevant requirements of Rule 23(a) of the Federal Rules of Civil Procedure, as its claims are

typical and it will fairly and adequately represent the interests of the class.

Dated: March 19, 2019                                  Respectfully submitted,


                                                       COHEN MILSTEIN SELLERS
                                                       & TOLL PLLC

                                                       By: /s/ Carol V. Gilden
                                                       Carol V. Gilden
                                                       190 South LaSalle Street
                                                       Suite 1705
                                                       Chicago, IL 60603
                                                       Atty ID: 6185530
                                                       t: 312.357.0370
                                                       f: 312.357.0369
                                                       cgilden@cohenmilstein.com


                                                       LEVI & KORSINSKY, LLP
                                                       Mark Levine
                                                       55 Broadway, 10th Floor
                                                       New York, NY 10006
                                                       Tel: (212) 363-7500
                                                       Email: mlevine@zlk.com

                                                       Shannon L. Hopkins
                                                       1111 Summer Street, Suite 403
                                                       Stamford, CT 06905
                                                       Tel: (203) 992-4523
                                                       Email: shopkins@zlk.com

                                                       Attorneys for Movant R N Croft Financial
                                                       Group




                                                   2
    Case: 1:19-cv-01741 Document #: 11 Filed: 03/19/19 Page 3 of 3 PageID #:126



                                CERTIFICATE OF SERVICE

       I, Carol V. Gilden, the undersigned attorney, hereby certify that on the 19th day of March,

2019, I caused to be served a copy of the within and Motion of the R N Croft Financial Group

as Lead Plaintiff and Approval of Selection of Counsel via the Court’s CM/ECF system, on all

counsel of record.


                                             /s/ Carol V. Gilden
                                             Carol V. Gilden




                                                3
